Citation Nr: 0029194
Decision Date: 11/06/00	Archive Date: 12/28/00

DOCKET NO. 98-20 896               DATE NOV 06, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Los Angeles, California

THE ISSUES

1. Entitlement to an increased rating for recurrent dislocation of
the left shoulder with arthritis, currently evaluated as 20 percent
disabling.

2. Entitlement to an increased rating for tinea pedis and manum
with onychomycosis, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Henriquez

INTRODUCTION

The veteran had active service from August 1951 to July 1954.

In an August 1998 rating action, the RO confirmed and continued an
evaluation of 20 percent for a recurrent dislocation of the left
shoulder and a 10 percent evaluation for tinea pedis and manum with
onychomycosis. The veteran appealed for higher evaluations.

The veteran provided testimony at a hearing before the undersigned
Veterans Law Judge at the RO in July 2000. A transcript of the
hearing is of record. The Board of Veterans' Appeals (Board) notes
that the veteran provided a written statement at the hearing that
he wished to withdraw an appeal for service connection for
degenerative joint disease of both knees. Accordingly, that issue
will not be addressed in this decision.

FINDINGS OF FACT

1. The veteran's left shoulder disability is manifested by
recurrent dislocations, constant pain, and marked decrease of
motion.

2. Current VA examination of the veteran's service-connected tinea
pedis and manum revealed no evidence of a skin disease; the
onychomycosis is manifested by dystrophy of all the toe nails and
slight nail dystrophy of the thumbs.

2 -

CONCLUSIONS OF LAW

1. With resolution of all reasonable doubt in the veteran's favor,
the criteria for a 30 percent evaluation for recurrent dislocation
of the left shoulder with arthritis have been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 3.321, 4.7, 4.40, 4.45, 4.71a,
Diagnostic Codes 5003, 5201, 5202, 5203 (1999).

2. The criteria for an evaluation in excess of 10 percent for tinea
pedis and manum with onychomycosis have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.118, Diagnostic Codes 7806,
7813 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran contends that both his service connected left shoulder
disorder and tinea pedis and manum with onychomycosis have
increased in severity and should receive higher evaluations.

In a March 1955 rating action, the RO-granted service connection
for dislocation of the left shoulder and assigned a noncompensable
rating.

In a May 1955 rating action, the RO granted service connection for
tinea pedis and manum and assigned a 10 percent rating.

In a December 1958 rating action, the RO granted an increased
evaluation of 20 percent for the left shoulder disability.

The veteran filed a claim for increased evaluations for his
service-connected left shoulder disorder and tinea pedis in
September 1997.

- 3 -

In a private outpatient treatment record dated in November 1998,
the veteran complained of a painful left shoulder. On examination,
the left shoulder was painful and there was advanced
osteoarthritis. An MRI of the left shoulder revealed post traumatic
and/or post-inflammatory disease involving the supraspinatus
tendon. There were osteoarthritic changes involving the
glenohumeral articulation and the left acromioclavicular
articulation. The diagnosis included advanced osteoarthritis of the
left shoulder. The plan of treatment included a total left shoulder
replacement.

In a letter of medical treatment dated in December 1998 from M.L.
Domaguing, Jr., M.D., it was noted that the veteran needed a total
left shoulder replacement.

A VA examination for skin diseases was conducted in January 1998.
The examiner noted that medical records were not available for
review at the time of the examination. The veteran complained of
cracking and bleeding of his palms and soles. In addition to the
marked scaling and thickening of the soles and cracking of the
palms, the veteran also had thickening and abnormal shape of the
toenails and of some fingernails. His major complaint was bleeding
of the palms on various occasions. He also complained of
significant itching, especially on the feet. He had pain around his
great toenails. Examination of the palms revealed a mild thickening
and scaling, with the left palm worse than the right. There was
significant thickening, discoloration and dystrophy of the left
thumb nail. The other fingernails appeared to be relatively normal.
Examination of the soles revealed erythema and scaling, with marked
dystrophy and abnormal shape of the great toenails. The right great
toenail was triangular shaped. There was very little residual of
the left toenail. The remaining toenails were also involved, being
thickened and discolored. There was erythema and scaling in the
nasolabial creases and retroauricular areas. The diagnoses were
tenia pedis and manum, onychomycosis, and seborrheic dermatitis.

A VA orthopedic examination was conducted in February 1998. The
examiner initially noted that there were no medical records for
review at the time of the examination. The veteran complained of
left joint stiffness in cool weather and in the early morning. He
also reported that he experienced left shoulder pain on a

4 -

daily basis and that he has had chronic bouts of dislocation and
possible subluxation. Examination of the left shoulder revealed
decreased sensation to pin-prick over the biceps, deltoid, and
triceps area. The shoulder was stable. Range of motion testing
revealed abduction to 54 degrees with discomfort. Posterior
movement was to 20 degrees. Forward flexion was to 95 degrees.
Abduction was to 54 degrees. External rotation was to about 60
degrees and internal rotation was to 55 degrees. X-rays revealed
osteoarthritis at the glenohumeral joint. There was degenerative
arthritis at the acromioclavicular joint with spurring.

The veteran was afforded a VA examination in February 1999 for
evaluation of his service-connected left shoulder disability and
tinea pedis with manum and onychomycosis. The veteran stated that
his shoulder condition had worsened over the years. He felt like he
lost quite a bit of use of his left arm. He indicated that he was
in constant pain in the area of the left shoulder and he really has
lost quite a   bit of range of motion in the shoulder. He
complained of pain, weakness, stiffness, inflammation, instability,
dislocation, locking, fatigue and lack of endurance. He denied any
swelling. The pain was with him constantly. He had not had surgery.
With regard to the fungal infection, the veteran felt that the
nails on his feet are still poor and sometimes his feet crack and
bleed as well as the hands. He has flare-ups of his skin disease
about once a year that last for three to four months with itching
and rash on the hands and feet. He has been using a hydrocortisone
cream for about a year and he felt that it cut down on the
cracking. He has also been on an antifungal powder which he felt
has helped his skin but not his toenails. He stated that he trouble
vacuuming, walking, driving a car, shopping, taking out the trash,
pushing a lawnmower, climbing stairs, and gardening because his
feet and hands crack and he does not feel like he can do anything.
He did not complain about the actual cracking and bleeding at the
present time.

Examination of the skin revealed no skin disease. There was no
evidence of any rash. There was no ulceration, exfoliation, or
crusting. There was slight nail dystrophy of both thumbs and there
was onychomycosis type nail dystrophy of the nails of the toes. The
examiner noted that the veteran was right handed and that he used
his right hand for eating, writing, and combing his hair.
Examination of the

5 -

left shoulder revealed flexion to 45 degrees, abduction to 45
degrees, external rotation to 30 degrees, and internal rotation to
30 degrees. The range of motion was limited by pain and by simple
functional loss of range of motion. The veteran did not have
constant pain through the limited range of motion that he was able
to do. Diagnostic testing revealed left shoulder-degenerative
hypertrophic spurring present at the margins of the glenoid process
and humoral neck. The shoulder joint space was narrow. The
impression from diagnostic testing was degenerative arthritis. The
diagnoses were recurrent dislocation left shoulder with arthritis,
onychomycosis, and status-post tinea manum and pedis. The examiner
further commented that the veteran had constant left shoulder pain
and marked decrease in range of motion. He stated that this was not
surprising in persons with a history of recurrent dislocation as
this can eventually result in arthritic changes of the affected
joint and therefore, loss of range of motion. He stated that there
was no evidence of any active tinea pedis or manum at this point.
There was no breakdown of the skin or rash. The veteran did have
chronic onychomycotic changes of the toes and perhaps subtle
changes involving both thumbs, but the marked changes and classic
appearance of onychomycosis involved all the toenails, bilaterally.

The veteran provided testimony at a hearing before the undersigned
Veterans Law Judge at the RO in July 2000. With regard to his left
shoulder, the veteran reported' that he continually wore a sling
because of constant pain. He stated that he has to guard his
movements because he is afraid that the shoulder will dislocate and
that the left shoulder disorder, overall, has interfered with his
daily activities and work. With regard to the skin condition, the
veteran testified that he experiences flare-ups twice a month which
take about a week to heal. His feet are particularly affected. He
experiences cracking and bleeding of the feet.
II. Analysis

Disability evaluations are determined by comparing a veteran's
present symptomatology with criteria set forth in the VA's Schedule
for Rating Disabilities, which is based on average impairment in
earning capacity. See 38 U.S.C.A. 1155; 38 C.F.R. Part 4. When a
question arises as to which of two ratings apply

- 6 -

under a particular diagnostic code, the higher evaluation is
assigned if the disability more closely approximates the criteria
for the higher rating; otherwise, the lower rating will be
assigned. See 38 C.F.R. 4.7. After careful consideration of the
evidence, any reasonable doubt remaining is resolved in favor of
the veteran. See 38 C.F.R. 4.3. The veteran's entire history is
reviewed when making disability evaluations. See 38 C.F.R. 4.1;
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). However, the
current level of disability is of primary concern. See Francisco v.
Brown, 7 Vet. App. 55, 58 (1994).

Left Shoulder

When evaluating musculoskeletal disabilities, the VA may, in
addition to applying schedular criteria, consider granting a higher
rating in cases in which functional loss due to pain, weakness,
excess fatigability, or incoordination is demonstrated, and those
factors are not contemplated in the relevant rating criteria. See
38 C. F. R.  4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202,
204-7 (1995).

Under Diagnostic Code 5201, a 30 percent rating is assigned where
there is limitation of motion of the minor (left) arm to 25 degrees
from the side. Assignment of a 20 percent evaluation contemplates
limitation of motion of the arm midway between the side and
shoulder level. In addition, if arm motion is limited to shoulder
level, assignment of a 20 percent disability evaluation is also
warranted.

Full range of motion of the shoulder is measured from 0 degrees to
180 degrees in forward elevation (flexion), 0 degrees to 180
degrees in abduction, 0 degrees to 90 degrees in external rotation,
and 0 to 90 degrees in internal rotation. 38 C.F.R. 4.71, Plate I
(1999).

Diagnostic Code 5202 provides that recurrent dislocation of or at
the scapulohumeral joint, with infrequent episodes, and guarding of
movement only at the shoulder level warrants a 20 percent rating
for the minor (left) shoulder. Under this code, frequent episodes
of guarding of all arm movements also warrants a 20 percent
evaluation for the minor extremity.

7 -

Diagnostic Code 5203 provides that major (right) and minor (left)
extremities are to be evaluated equally, without regard as to
whether the claimant is left or right- handed. Under Diagnostic
Code 5203, a 20 percent disability evaluation is warranted if there
is a dislocation of the clavicle or scapula. Assignment of a 20
percent disability evaluation is also warranted if there is a
nonunion of the clavicle or scapula with loose movement. In
addition, the Diagnostic Code provides that impairment of the
clavicle or scapula should be rated on the impairment of function
of a contiguous joint. This code thus provides for a maximum 20
percent schedular evaluation, and as such, an increased rating is
not available.

However, considering the marked decreased limitation of motion,
recurrent dislocation, and constant left shoulder pain shown on
recent examination, and with resolution of all reasonable doubt in
the veteran's favor, the Board finds that the criteria for a 30
percent evaluation for the left shoulder disorder is warranted
under DC 5201. VA examination of February 1998 revealed abduction
to 54 degrees and flexion to 95 degrees. VA examination of February
1999 revealed a decrease in abduction and flexion to about 45
degrees. The examiner noted that the range of motion was limited by
pain and simple functional loss. Although the actual motion is at
a degree about midway between side and shoulder level, the Board
finds that the effects of pain lessen the motion to a degree more
approximate to that contemplated in the 30 percent rating under
Code 5201. 38 C.F.R 4.7. Thus, a higher rating is warranted to this
extent. However, there is no basis for assignment of a higher
evaluation for the left shoulder disability. There is no indication
of fibrous union of the humerus, therefore, Diagnostic 5202 is not
applicable. A 20 percent evaluation is the highest evaluation
available under DC 5203. Thus, there is no basis on which to grant
a higher evaluation under DC 5203. Furthermore, Diagnostic Code
5200 is not applicable as there is no evidence of ankylosis.

Finally, the Board notes that the medical evidence also establishes
that the veteran now suffers from degenerative changes in his left
shoulder. Pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5003,
degenerative arthritis (to include hypertrophic or osteoarthritis)
established by x-ray findings will be rated on the basis of
limitation

8 -

of motion under the appropriate diagnostic codes for the specific
joint or joints involved (here, Diagnostic Code 5201 discussed
above). However, inasmuch as the veteran already is being
compensated for limitation of motion of the left arm under
Diagnostic Code 5201, assigning a separate evaluation for
limitation of motion due to arthritis would be tantamount to
evaluating the same symptom separately under different diagnostic
codes, a violation of the rule against pyramiding. See 38 C.F.R.
4.14 (1999).

Tinea Pedis

The tinea pedis and manum with onychomycosis may be rated by
analogy to eczema. 38 C.F.R. 4.20, Diagnostic Codes 7806, 7813
(1999). Under Code 7806, a 10 percent evaluation requires
exfoliation, exudation or itching and involvement of an exposed
surface or extensive area; a 30 percent evaluation requires
constant exudation or itching, extensive lesions, or marked
disfigurement; a 50 percent evaluation requires ulceration or
extensive exfoliation or crusting, and systemic or nervous
manifestations, or exceptional repugnance.

Considering the evidence of record, the Board finds an evaluation
in excess of 10 percent is not warranted. The February 1999 VA
examination findings revealed no evidence of a skin disease. There
was no evidence of any rash, ulceration, exfoliation, or crusting.
There was evidence of dystrophy of all toe nails and slight
dystrophy of the thumbs; however, such a finding does not indicate
marked disfigurement which would warrant a 30 percent evaluation.
Furthermore, the disorder involves a non-exposed surface.
Accordingly, the Board finds an evaluation in excess of 10 percent
for the veteran's service-connected tinea pedis and manum with
onychomycosis is not warranted.

ORDER

A 30 percent evaluation for recurrent dislocation of the left
shoulder is granted, subject to the laws and regulations governing
the award of monetary benefits.

9 -

An increased rating for tinea pedis and manum with onychomycosis is
denied.

D. C. Spickler 
Veterans Law Judge 
Board of Veterans' Appeals

10-



